Citation Nr: 0201130	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a heart/cardiac 
disability on a direct basis.

2.  Entitlement to service connection for cardiac symptoms as 
a chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for gastrointestinal 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.
.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968 and from January 1991 to July 1991.  He also had service 
from April 1959 to October 1959, the exact nature of which is 
unclear.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The appeal was certified to the Board from the 
Manchester, New Hampshire, RO.  In July 1999, the Board 
rendered a decision on the veteran's appeal.  In the Board's 
decision, the issue of service connection for chronic fatigue 
was remanded to the RO for further evidentiary development.  
The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a December 2000 
Order that was based on a Joint Motion for Remand, the 
Board's July 1999 decision was vacated and the case was 
remanded to the Board.  The case is now before the Board for 
further consideration.  

The Board's July 1999 decision remanded the claim for service 
connection for chronic fatigue to the RO.  This remand was 
not vacated in the Court's Order.  The RO returned this issue 
to the Board for further consideration.  In September 2000, 
the Board remanded this issue to the RO for the veteran to 
appoint another representative and to schedule a hearing 
before a member of the Board.  The record does not indicate 
that such a hearing has been scheduled.  Accordingly, the 
issue of service connection for chronic fatigue is referred 
to the RO to schedule a hearing before a member of the Board 
in compliance with the September 2000 remand. 


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In pertinent part, the VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim and will notify the 
claimant and the representative of any evidence or 
information not previously provided that is necessary to 
substantiate the claim.

The veteran was provided a supplemental statement of the case 
in April 2000.  An August 2000 VA clinical record was 
received subsequent to the supplemental statement of the case 
but before this case was returned to the Board.  The record 
does not show that RO has addressed this evidence.  
Accordingly, this case will be returned to the RO to consider 
this additional VA medical evidence.  38 C.F.R. § 19.37 
(2001).

The August 2000 VA clinical record indicates the veteran was 
seen for his regular appointment for follow-up of symptoms 
that developed following the Gulf War.  This would indicate 
that the veteran is receiving ongoing VA treatment for 
disorders for which there are current claims pending.  The 
latest VA medical records in the claims file are dated in 
August 1999.  Therefore, this case will be returned to the RO 
to obtain additional VA medical records subsequent to August 
1999 from the Manchester, New Hampshire, VA Medical Center.

Private medical records, VA medical records, and VA 
examination reports show the veteran has been assessed with a 
cardiac arrhythmia or paroxysmal atrial fibrillation.  The 
veteran's attorney argued in a brief before the Court that 
the arrhythmia or paroxysmal atrial fibrillation is a 
description of heart symptoms and not an actual diagnosis.  
Additionally, private medical records show that in 1994 the 
veteran was diagnosed with follicular adenoma of the thyroid 
and was assessed as hyperthyroid.  It is noted that 
hyperthyroidism can cause symptoms including tachycardia or 
atrial fibrillation, widened pulse pressure, palpitations, 
and fatigability.  Dorland's Illustrated Medical Dictionary 
802 (28th ed. 1994).  The record does not show whether the 
veteran's cardiac symptoms have been addressed in relation to 
any thyroid disorder.  Therefore, this case will be returned 
to the RO for further examination of the veteran and for an 
opinion as to whether the veteran's cardiac symptoms 
constitute an undiagnosed illness.  With regard to the issue 
of direct service connection for a heart disability, the 
veteran should be informed of what is needed to establish 
such entitlement.

The veteran claims that he has shortness of breath.  The 
November 1994 VA examination report notes there was an 
abnormality in the left upper lobe of the lungs, and a VA X-
ray report notes findings consistent with coccidioidomycosis.  
A September 1999 VA examination report shows a diagnosis of 
coccidioidomycosis.  None of these examination reports 
indicates whether the coccidioidomycosis is the cause of the 
veteran's shortness of breath.  Additionally, the evidence in 
the claims file does not show whether the veteran has 
objective indications of a chronic respiratory disorder.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran.   

The veteran has complaints of nausea and vomiting.  The 
November 1994 VA examination report notes the veteran was 
diagnosed with irritable bowel syndrome.  The medical 
evidence does not address whether the gastrointestinal 
symptoms are a manifestation of the irritable bowel syndrome 
or rather to some undiagnosed chronic illness.  Furthermore, 
imaging studies have identified a hiatal hernia, and there is 
a diagnosis of duodenal diverticulum.  The medical evidence 
does not indicate whether these are the cause of any 
objective indications of chronic disability or whether such 
indications are attributable to an undiagnosed illness.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran.  

The veteran claims that he has joint pain.  The May 1994 VA 
Persian Gulf examination report shows the veteran has 
arthralgia.  It did not provide objective findings related to 
the joints.  The claims file does not show that the veteran 
has been further examined to determine whether he has 
objective indications of joint disability attributable to an 
undiagnosed illness.  Accordingly, this case will be returned 
to the RO for further examination of the veteran.

The November 1994 VA examination report indicates the veteran 
was diagnosed with migraine headaches.  However, the report 
and the remainder of the medical evidence in the file does 
not provide a history related to migraine headaches nor does 
it provide any objective indications of chronic disability 
related to headaches.  Accordingly, this case will be 
returned to the RO for further examination of the veteran and 
development of the record.

Accordingly, this case is REMANDED for the following:

1.  The RO should assure that the 
requirements of the VCAA and the 
implementing regulations have been 
complied with.  This should include 
providing the veteran with specific 
information as to what is required to 
establish a claim for service connection 
for an undiagnosed illness based on Gulf 
War service.  The RO should also 
determine if the veteran's service in 
1959 was active duty or active duty for 
training.

2.  The RO should request legible copies 
of treatment records from the VA Medical 
Center at Manchester, New Hampshire, from 
August 1999 to the present.  

3.  The RO, through the veteran's 
attorney, should request the names, 
addresses and approximate dates of 
evaluation or treatment of the veteran by 
any health care providers (other than the 
VA medical facility identified above and 
those providers whose records are already 
in the file) who may possess records 
supportive of his claims.  The RO, 
through the veteran's attorney, should 
also request that the veteran submit non-
medical indicators of chronic disability, 
which has been verified or is capable of 
verification.  (An example of this would 
be a statement from an employer 
indicating time lost from work due to 
headaches, etc.)  When the requested 
information and any necessary 
authorization(s) are received, the RO 
should request a copy of all indicated 
records.

4.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran, 
through his attorney, and request that a 
copy of the outstanding records be 
provided.

5.  The RO should request that the 
veteran be scheduled for a VA cardiology 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should present all findings in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder is to be made available to the 
examiner for review prior to evaluation 
of the veteran.  Any standard of proof 
which is underlined should be utilized in 
formulating a response.


The examiner should be requested to 
determine as follows:

I.  Whether there are objective 
indications of heart disease.  (Objective 
indications include signs in the medical 
sense and non-medical indicators that are 
capable of independent verification.)  

II.  If there are objective indications 
of heart disease, the examiner should, if 
possible, establish a diagnosis for the 
objective indications that are present.  

III.  If a diagnosis cannot be 
established, this should be so stated.  
In this event, the examiner should opine 
whether the veteran is suffering from a 
chronic heart disability resulting from 
an undiagnosed illness.  

IV.  The examiner should render an 
opinion as to whether any present 
objective indications of heart disease 
are due to any present thyroid disorder. 

V.  The examiner should render opinion as 
to whether an arrhythmia or paroxysmal 
atrial fibrillation is a description of 
heart symptoms or whether it is a 
diagnosis of a heart disability.  

VI.  Whether it is at least as likely as 
not 50/50 that any diagnosed heart 
disease had its onset in or is otherwise 
related to military service?  

VII.  If not, were manifestations of a 
chronic heart disability present within 
one year following the veteran's 
discharge from any period of active duty.  
If so, the manifestations and their 
severity should be discussed.

6.  The RO should request that the 
veteran be scheduled for a VA pulmonary 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should present all findings in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

The examiner should be requested to 
determine:

I.  Whether there are objective 
indications of a pulmonary disability (to 
include signs in the medical sense and 
other non-medical indicators that are 
capable of independent verification) to 
account for the veteran's complaints of 
shortness of breath.  

II.  If there are objective indications 
of such condition, the examiner should, 
if possible, establish a diagnosis for 
the signs or symptoms that are present.  

III.  If a diagnosis cannot be 
established, this should be so stated.  
In such case, the examiner should opine 
whether the veteran has objective 
indications of a chronic disability which 
by history, physical examination and 
laboratory tests cannot be attributed to 
any known clinical diagnosis.  The 
examiner should also render an opinion as 
to whether the veteran has 
coccidioidomycosis which could account 
for his shortness of breath complaints.  

7.  The RO should request that the 
veteran be scheduled for a VA 
gastrointestinal examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should present 
all findings in a clear, comprehensive, 
and legible manner on the examination 
report.  The claims folder is to be made 
available to the examiner for review 
prior to evaluation of the veteran.

The examiner should be requested to 
determine whether there are objective 
signs or other non-medical indicators 
that are capable of independent 
verification of a gastrointestinal 
disease to account for the veteran's 
complaints of nausea and vomiting.  If 
there are objective indications of a 
gastrointestinal disease, the examiner 
should, if possible, establish a 
diagnosis for the signs that are present.  
If a diagnosis cannot be established, 
this should be so stated.  In such case, 
the examiner should note whether the 
veteran suffers from a chronic 
gastrointestinal disability resulting 
from an undiagnosed illness.

8.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should present all findings in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

The examiner should be requested to:

I.  Determine whether there are objective 
signs of joint disease or other non-
medical indicators that are capable of 
independent verification to account for 
the veteran's complaints of joint pain.  

II.  If there are objective signs or 
nonmedical indicators of such joint 
disease, the examiner should, if 
possible, establish a diagnosis for the 
signs that are present.  (Each affected 
joint should be addressed.)  If a 
diagnosis cannot be established, this 
should be so stated.  In such case, the 
examiner should note whether the veteran 
suffers from a chronic disability of a 
joint or joints resulting from an 
undiagnosed illness.  (Again, each 
affected joint should be discussed.)  

III.  The examiner should render an 
opinion as to whether arthralgia is a 
description of joint pain symptoms or 
whether it is an actual diagnosis of a 
joint disease.   

9.  The RO should request that the 
veteran be scheduled for a VA neurologic 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should present all findings in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder is to be made available to the 
examiner for review prior to evaluation 
of the veteran.

The examiner should be requested to 
determine:

I.  Whether there are objective 
indications of chronic disability to 
account for the veteran's complaints of 
headaches, to include signs in the 
medical sense and other non-medical 
indicators that are capable of 
independent verification.  

II.  If there are objective signs of such 
chronic headache disease, the examiner 
should, if possible, establish a 
diagnosis for the objective indicators 
that are present.  If a diagnosis cannot 
be established, this should be so stated.  
In that event, the examiner should note 
whether the objective indications of 
disability cannot be attributed to any 
known clinical diagnosis.

10.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development has been conducted 
and completed in full.  

11.  Following completion of the above, 
the RO should review the veteran's 
claims.  In so doing, the RO should also 
consider the August 1999 VA clinical 
record received after the last 
supplemental statement of the case.

12.  If a benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his attorney and afford them an 
appropriate opportunity to respond.

Following completion of the above, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  By this REMAND, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran or his attorney until they are notified by the 
RO.

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

